131 Ga. App. 379 (1974)
206 S.E.2d 99
SESSIONS
v.
THE STATE.
49097.
Court of Appeals of Georgia.
Submitted February 5, 1974.
Decided March 6, 1974.
Rehearing Denied March 25, 1974.
Paul C. Myers, for appellant.
Hinson McAuliffe, Solicitor, James L. Webb, Ernest J. Hughie, Frank A. Bowers, for appellee.
BELL, Chief Judge.
In this prosecution for selling liquor on Sunday, defendant pleaded not guilty and waived a jury trial. *380 After the trial began, counsel asked for an opportunity to obtain an applicable city ordinance. The transcript then reflects as follows: "The Court File a motion in the case Mr. Myers [Defendant's Counsel]: I withdraw my objection (Discussion off the record) (The above-styled case was reset)." Thereafter defendant filed a motion and plea in bar of trial on the ground that the trial court terminated the trial by the removal of the case from the calendar and rescheduling it for hearing of a motion to be filed by the defense. To try the case under these circumstances, the defense argues, would constitute double jeopardy. The denial of the motion was certified for immediate review. Held:
The record only shows a continuance of the case in order to afford defendant's counsel an opportunity to comply with the direction of the court to reduce the motion to writing and to obtain the city ordinance counsel deemed pertinent. The record does not show a termination of the case and an attempt to retry the defendant and thereby place her in jeopardy again for the same crime.
Judgment affirmed. Quillian and Clark, JJ., concur.